Citation Nr: 1310270	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  08-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 19, 2012.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, as of October 19, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from July 1954 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  The RO in St. Petersburg, Florida presently has jurisdiction over this case.                 

In the January 2007 rating action, the RO denied an increased (compensable) rating for bilateral hearing loss.  The Veteran subsequently filed a timely appeal.

The Board remanded this case in April 2012 and August 2012.  

In a January 2013 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling, effective from October 19, 2012, the day of a VA examination which showed an increase in the severity of the bilateral hearing loss.  As such, the issue on appeal has been recharacterized accordingly on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric test results from October 2006 show that the Veteran had level II hearing in his right ear and level II hearing in his left ear.

2.  VA audiometric test results from August 2008 show that the Veteran had level II hearing in his right ear and level II hearing in his left ear.

3.  VA audiometric test results from April 2012 show that the Veteran had level IV hearing in his right ear and level II hearing in his left ear.

4.  VA audiometric test results from October 19, 2012 show that the Veteran had level IV hearing in his right ear and level IV hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met, prior to October 19, 2012.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2012).

2.  The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met, as of October 19, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.





Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in October 2006, August 2008, April 2012, and August 2012 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in October 2006, August 2008, April 2012, and August 2012 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in October 2006, prior to the appealed from rating decision, along with the subsequent notice provided in August 2008, April 2012, and August 2012, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in September 2008, May 2012, and January 2013 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the October 2006, August 2008, April 2012, and August 2012 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Veteran's pertinent medical records, including his service treatment records and VA treatment records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue decided herein, is available and not part of the claims file.  

In regard to an examination, the Veteran received VA audiological examinations in October 2006, August 2008, April 2012, and October 2012, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hearing loss.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

The Board also notes substantial compliance with the remand directives in its previous remands in April and August 2012.  Specifically, in the April 2012 remand, the Board noted that according to the Veteran, he had undergone a hearing screening test with a private physician, Dr. G.M., in September 2006.  Because that hearing test was not a part of the claims file, the RO was directed to make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from Dr. G.M., including the September 2006 hearing test.  The RO was further directed to afford the Veteran with a VA audiological evaluation in order to determine the current severity of his service-connected bilateral hearing loss.  

Pursuant to the April 2012 remand, the Veteran underwent a VA examination in April 2012.  In addition, the RO received private treatment records from Dr. G.M., dated from April 2000 to January 2009.  However, the records did not include the September 2006 hearing test.  Thus, in August 2012, the Board once again remanded this case and requested that the RO make another attempt to obtain the September 2006 hearing test from Dr. G.M.  In addition, the Veteran had submitted a Hearing Evaluation Report from Chris Bradley, HIS, of the Audible Hearing Center, dated in August 2011.  On remand, the RO was directed to contact Mr. Bradley and ask him to review the August 2011 test results he conducted and address the following: whether (1) he was a state-licensed audiologist; (2) whether the speech discrimination result reported were the Maryland CNC controlled speech discrimination test; and (3) whether a puretone audiometry test was conducted.  If the answer to all three questions above was "yes", then Mr. Bradley was to be asked to interpret the data reported in graph form in a numerical format.  The RO was also directed to make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from the Bay Pines VA Medical Center (VAMC), to include copies of all audiograms, dated since September 2005.  Moreover, the Board noted that the Veteran had submitted an undated audiogram to the RO in June 2008.  The RO was directed to ask the Veteran to identify who conducted the audiogram and when it was conducted.  Furthermore, the RO was requested to afford the Veteran a VA audiological evaluation in order to determine the current severity of his service-connected bilateral hearing loss.  The examiner was to be asked to specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

In October 2012, the Veteran underwent a VA audiological evaluation.  The examiner addressed the effects of the Veteran's hearing loss on occupational functioning and daily activities.   

In a VA Form 21-0820, Report of General Information, dated in November 2012, it was noted that an employee from the Audibel Hearing Aid Center was contacted and she reported that Mr. Bradley was no longer employed there.  She also verified that Mr. Bradley was not a state-licensed audiologist; rather, he was a licensed hearing equipment specialist.  

The Veteran's Virtual VA folder includes Bay Pines VAMC outpatient treatment records, dated from October 2006 to May 2012.  The records include audiogram reports dated in October 2006, August 2008, and April 2012. 

In a VA Form 21-0820, Report of General Information, dated in January 2013, it was noted that the Veteran had been contacted and he reported that all of the pertinent evidence from Dr. G.M. and Mr. Bradley had already been submitted.  He clarified that there were no results from the September 2006 private hearing test because the test was just a "screening" test.  Thus, it was not necessary to obtain the test report.  The Veteran also clarified that the undated audiogram that was sent to the RO in June 2008 was from the Bay Pines VAMC.  

In light of the above, the Board is satisfied there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II. Factual Background

By a December 2000 rating action, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating under Diagnostic Code 6100, effective from May 24, 2000.  

In September 2006, the Veteran requested that his service-connected bilateral hearing loss be reevaluated for a higher rating.

In October 2007, the Veteran underwent a VA audiological examination.  He stated that he had difficulty hearing in groups and the television.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500 1000 2000 3000 4000 RIGHT 30 50 50 55 60 LEFT 35 50 50 55 55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 53.75 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  

In June 2008, the RO received an undated audiogram report.  The report contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  Speech discrimination percentages were found to be 88 percent in the right ear and 80 percent in the left ear.  In a VA Form 21-0820, Report of General Information, dated in January 2013, the Veteran contended that this undated audiogram was from the Bay Pines VAMC.  

A VA audiological examination was conducted in August 2008.  The examiner noted that he had reviewed the claims file.  The Veteran stated that he had difficulty hearing in all situations, including crowds and groups.  He also noted that he had problems hearing the television and the telephone.  Following his discharge from the military, he worked as a computer consultant for the State of Vermont.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 35 45 45 50 60 LEFT 35 45 45 55 65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 50 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  The examiner interpreted the results as showing mild to moderately severe sensorineural hearing loss, bilaterally.

In a lay statement, dated in September 2008, Mr. B. stated that the Veteran had been working for him as a farm tour guide since November 2007.  The Veteran worked between 7 and 16 hours per week depending on the growing season.  Mr. B. indicated that the Veteran had problems hearing him, especially if there was surrounding noise from water running in the sprinklers or other people talking in the vicinity.  If the Veteran was facing the speaker directly, he immediately understood what was being said.  Thus, as a tour guide, he tended to stay in the middle of the group so that at least there were others who could get his attention when a question was asked.  

In a Hearing Evaluation Report from Mr. Bradley of the Audible Hearing Center, dated in August 2011, Mr. Bradley stated that according to the Veteran, he was having trouble making out words in conversation both at home and at work, and especially if there was any background noise or if there were female voices.  Mr. Bradley discussed audiological testing results and provided an audiogram report which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  When the RO attempted to subsequently determine if Mr. Bradley was a state-licensed audiologist, they were told in November 2012 that Mr. Bradley was not a state-licensed audiologist; rather, he was a licensed hearing equipment specialist.  They were also informed that Mr. Bradley was no longer employed at the Audible Hearing Center.  

In April 2012, the Veteran underwent a VA audiological examination.  At that time, the examiner stated that he did not have the Veteran's claims file to review.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 35 55 50 50 55 LEFT 35 50 50 55 65    

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 52 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 90 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  In response to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner responded "no."  

In May 2012, the examiner from the April 2012 VA examination provided an addendum to the April 2012 VA examination report.  In the addendum, he noted that he was able to review the Veteran's claims file.  

A VA audiological examination was conducted on October 19, 2012.  The examiner noted that he had reviewed the claims file.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 35 50 50 55 65 LEFT 35 55 50 60 70         

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 55 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 76 percent in the left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.  In response to the question of whether the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner responded "no."  The examiner stated that due to the degree of the Veteran's bilateral hearing loss, he had problems understanding speech in less than optimal listening environments, to include poor lighting, reduced volume, dialect, and the presence of background noise.  As a tour guide, that would cause some difficulties if he was not facing the person he was speaking to and especially children.  The presence of hearing loss and difficulties in word recognition ability were consistent with those expected based on his age and noise exposure.  The examiner opined that the Veteran's hearing loss did not prevent gainful employment and his disability rating could be based on the standarized means afforded.      


III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Veteran's service-connected bilateral hearing loss is rated noncompensable under Diagnostic Code 6100 prior to October 19, 2012, and 10 percent disabling on and after October 19, 2012.  He contends that his hearing loss constitutes higher disability ratings.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).

In regard to the Veteran's claim for entitlement to an increased (compensable) rating prior to October 19, 2012, the Board notes that the audiological findings from both the Veteran's October 2006 and August 2008 VA audiological evaluations translate into Level II hearing loss for the right ear and Level II hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations II and II correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In addition, the audiological findings from the Veteran's April 2012 VA audiological evaluation translate into Level IV hearing loss for the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric designations IV and II correspond to a noncompensable disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, none of the Veteran's test results from any of the aforementioned VA audiological examinations demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86. Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his October 2006, August 2008, and April 2012 VA examinations.

In regard to the undated audiogram report that the RO received in June 2008 and that the Veteran alleges was from the Bay Pines VAMC, such report contained uninterpreted graphical representations of the Veteran's auditory threshold testing result.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 47` (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly only that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, which is not a Court function, but there was no indication the Board is precluded from doing so as a fact finder).  However, the Board cannot apply the undated audiology results because the audiological evaluation report does not include the necessary test findings to allow for evaluation of the Veteran's hearing loss under applicable VA rating criteria outlined above.  In this regard, puretone threshold averages in accordance with 38 C.F.R. § 4.85(d) cannot be determined as no audiometric data was provided at 3000 Hertz.  In addition, although speech discrimination percentages from the undated audiological evaluation are provided, the type of speech discrimination test used is not indicated.  As previously stated, 38 C.F.R. § 4.85(a) requires that the Maryland CNC list be used in calculating hearing impairment for VA purposes.  Thus, this examination is not adequate for rating purposes.

The Board also notes that the audiogram report submitted by Mr. Bradley of the Audible Hearing Center, dated in August 2011, is not adequate for rating purposes.  Under 38 C.F.R. § 4.85(a), an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Mr. Bradley is not a state-licensed audiologist; rather, he is a licensed hearing equipment specialist.  In addition, he did not provide a speech discrimination test using the Maryland CNC list.  Therefore, this examination is not adequate for rating purposes.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, based on the audiometric findings in the October 2006, August 2008, and April 2012 VA examinations, the noncompensable rating in effect for the Veteran's service-connected bilateral hearing loss prior to October 19, 2012, is appropriate, and entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 19, 2012, is not warranted.

In a January 2013 rating action, the RO increased the disability rating of the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling under Diagnostic Code 6100, effective from the date of the October 19, 2012 VA audiological examination.  In this regard, the audiological findings from the October 19, 2012 VA audiological evaluation translate into Level IV hearing loss for the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85.  Numeric designations IV and IV correspond to a 10 percent disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the October 19, 2012 VA audiological examination do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his October 19, 2012 VA examination.

Accordingly, the 10 percent evaluation in effect since October 2012, for the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss, on and after October 19, 2012, is not warranted.

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  The Board recognizes the September 2008 letter from Mr. B., the Veteran's employer, wherein he stated that the Veteran had problems hearing him, especially if there was background noise.  Nevertheless, Mr. B. did not state that the Veteran was unable to perform his job because of his hearing loss.  In addition, in the October 2012 VA examination report, the examiner acknowledged the Veteran's hearing problems and yet still ultimately opined that the Veteran's hearing loss did not prevent gainful employment.  The VA examiner noted that the Veteran's hearing difficulties were consistent with those expected based on his age and noise exposure.  Thus, there is no evidence that his hearing loss precludes the Veteran from obtaining or maintaining gainful employment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

The Veteran has indicated that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, while the Board has taken the Veteran's competent lay statements into consideration, his described symptomatology does not alter the Board's rating assignments.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


IV. Extraschedular Consideration for Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding people in most everyday listening situations and difficulty hearing the television at normal volumes) are not shown to cause any impairment that is not already contemplated by 38 C.F.R. § 4.85.  The rating schedule specifically allocates a noncompensable rating for levels of hearing that are acknowledged to be disabling, thereby accounting for a degree of occupational impairment.  See 38 C.F.R. § 4.10.  Therefore, the Board finds that the rating criteria reasonably describe the disability caused by the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.  See Martinak, supra.  


ORDER

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 19, 2012, is denied.  

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, as of October 19, 2012, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


